DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin et al (US 2013/0292631).
Chin et al disclose a memory bitcell (Fig.(A), comprising: a substrate (600); a storage element (100) embedded in the substrate, wherein the storage element comprises a phase changing material that comprises a binary alloy (see paragraph [0009]); a first electrode (300) over a first surface of the storage element; and a second electrode (500) over a second surface of the storage element, wherein the binary alloy comprises antimony (Sb) and tellurium (Te), wherein the binary alloy composition is SbxTey, wherein X is greater than Y.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al in view of Chen et al (2020/0185603).
Claim 3 recites a feature of X is 7 and Y is 3 which is not disclose in Chin et al. However, Chen teach a phase change material can be a binary alloy as Sb7Te3 (see paragraph [0020] and Table 1).

Claim(s) 1-7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (US 2014/0268991) in view of Loke et al (US 2012/0294072).
With respect to claims 1-7 and 16, Hu et al disclose all the features such as a substrate (inherent), a storage element (38, Fig.2A) comprising a phase change material (chalcogenide composition, see paragraph [0039]), a first electrode (32, Fig.2A), a second electrode (40, Fig.2A). Hu et al fails to disclose or suggest the phase change material comprises a binary alloy. However, Loke et al disclose the phase change material may be selected from a group consisting of binary alloy such as Sb7Te3 (see paragraph [0062-0063]). Thus, it would have been obvious to one of ordinary skill in the art at the time this invention was made to modify Hu et al by using phase change material comprising binary alloy such as taught by Loke et al to increase the speed of programming. Hu et al further disclose a selector  being a diode or ovonic threshold switch (OTS) or a transistor and the diode is an (see paragraphs [0022] and [0037]). 

Allowable Subject Matter

Claims 17-25 are allowed.
Claims 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BrightSky et al (US 2014/0170831) disclose a phase change memory cell comprising binary alloy.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH LE whose telephone number is (571)272-1871. The examiner can normally be reached 8:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/VU A LE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        07/25/2022